Citation Nr: 1028777	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  06-21 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for 
service-connected major depressive disorder.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.M.R. Mandel, Law Clerk




INTRODUCTION

The Veteran served on active duty from June 1961 to April 1965.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The issue of entitlement to a total disability rating based on 
individual unemployability (TDIU) is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected major depressive disorder has 
been manifested by suicidal ideation, obsessive eating, near-
continuous depression, refusal to be around more than 2 people at 
once, and impaired insight and judgment since the date of service 
connection.


CONCLUSION OF LAW

The criteria for a rating of no more than 70 percent for major 
depressive disorder have been met since the date of service 
connection.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.7, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9434.




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical or lay evidence, that 
is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  The elements of proper notice include 
informing the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board notes that once the claim has been substantiated (i.e., 
the underlying claim for service-connection is granted), no 
further notice pursuant to 38 U.S.C.A. § 5103(a) is required.  
Dingess v. Nicholson, 19 Vet. App. at 490-491.  The Board notes 
that the original notice letter, sent to the Veteran in March 
2004, did not contain the notice required by Dingess, supra; 
however, the Veteran was sent additional notice in April 2006 
that complied with all current requirements prior to a subsequent 
adjudication by a statement of the case in May 2006.  Therefore, 
since the Veteran's claim for service connection for major 
depressive disorder was granted by a rating decision in February 
2006, and the Veteran filed a notice of disagreement that 
contested the initial rating assigned for that condition in April 
2006, VA has no further obligation to provide notice under 
section 5103 on this downstream element of the claim.  38 C.F.R. 
§ 3.159(b)(3)(i) (2009).

The Board also concludes that VA has met its duty to assist the 
Veteran in developing the evidence to support his claim.  The 
record contains the Veteran's service treatment records, VA 
medical records, private medical records and Social Security 
Disability records.  The Veteran was given a VA medical 
examination in connection with the claim.  Statements from the 
Veteran and his representative are associated with the claims 
file.  The Veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal.  Neither the 
Veteran nor his representative has indicated that there are any 
available additional pertinent records to support the claim.  

The Board is satisfied that the originating agency properly 
processed the Veteran's claim after providing the required notice 
and that any procedural errors in the development and 
consideration of the claims by the originating agency were 
insignificant and non-prejudicial to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

Legal Criteria

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2009).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred in or aggravated during military service 
and their residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (2009).

Each disability must be considered from the point of view of the 
Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there 
is a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where, as here, entitlement to service-connection has been 
established, but a higher initial disability rating is at issue, 
the extent of impairment throughout the entire period, beginning 
with the filing of the claim, must be considered and a 
determination must be made regarding whether "staged" ratings 
are warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-27 
(1999) (when a disability rating is initially assigned, separate 
ratings should be considered for separate periods of time, known 
as staged ratings).  As the factual findings in this case do not 
show distinct time periods where the Veteran's disability 
exhibited symptoms that would warrant different ratings, staged 
ratings are not warranted.

The Veteran is currently rated at 50 percent disabled for his 
service-connected major depressive disorder.  A 50 percent rating 
is appropriate when the Veteran has occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.  38 C.F.R. § 4.149, 
Diagnostic Code 9434.

A 70 percent rating is appropriate when the Veteran has 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and inability to 
establish and maintain effective relationships.  Id.

A higher rating of 100 percent is only appropriate when the 
Veteran has total occupational and social impairment, due to such 
symptoms as: gross impairment of thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

History and Analysis

The Veteran contends that he is entitled to an initial rating in 
excess of 50 percent for his service-connected major depressive 
disorder.  It should also be noted that the Veteran contends that 
he has been unable to work because of his major depression 
disorder since 1994.  The Veteran has indicated that he was told 
by his psychiatrist in Rutledge, Vermont that he needed to leave 
the pressure of his profession, or his depression would worsen.  
The Veteran has received Social Security Administration (SSA) 
Disability since December 1995, based on a determination that he 
was unable to work as a result of his bypass surgery, arthritis, 
depression, diabetes and high blood pressure.  The Veteran's SSA 
records are associated with the claims file.  A November 1996 
report by an examiner for the SSA reported that the Veteran had 
said he had left his job because of too much stress, dislike of 
the climate and family problems.  Also part of his SSA records 
are some mental health progress notes from April and May 2005.  
These notes make references to the Veteran's decision to sell his 
business because of depression, but do not make any reference to 
his physician recommending that he stop working because of his 
depression.

The Veteran met for the first time with Dr. A.C. at the 
Charleston VA Medical Center in December 2003.  During this 
appointment, the Veteran reported having had depression for the 
first time during service.  He indicated that he had poor 
concentration and thoughts of suicide, but no active plan or 
intent.  Dr. A.C. noted that the Veteran was awake and alert, his 
speech was normal, his mood was numb with blunted, dysphoric 
affect, his thought process was linear, he had vague paranoia, 
his cognition was intact, and his insight and judgment were 
impaired.

The Veteran reported for VA treatment in February 2004.  At this 
session, the Veteran denied any thoughts of harming himself, but 
indicated that he felt he would not try to prevent his death.  
The Veteran also reported poor sleep, energy and concentration, 
and indicated that he did not feel like getting out of bed in the 
morning.  Dr. A.C. noted that the Veteran was awake and alert, 
with normal speech, a numbed mood, and a blunted and dysphoric 
affect.  Dr. A.C. also indicated that the Veteran had vague 
paranoia, his cognition was intact and his insight and judgment 
were impaired.

The Veteran had another appointment with Dr. A.C. in April 2004.  
During this appointment, the Veteran was prescribed Ritalin for 
his low energy level.  The Veteran denied any thoughts to harm 
himself.  Dr. A.C. noted that the Veteran continued to struggle 
with low energy and depressed mood.  Dr. A.C. also indicated that 
the Veteran was awake and alert, his speech was normal, his mood 
was alright, but he had a blunted and restricted affect, the 
Veteran had vague paranoia, his cognition was intact, and his 
insight and judgment were impaired.

The Veteran visited Dr. A.C. again in October 2004.  At that 
time, Dr. A.C. indicated that the Veteran was suffering from 
depressive symptoms, including low energy, poor memory, loss of 
interest and pleasure, hopelessness and thoughts of suicide.  The 
Veteran explained that his wife's support kept him from acting on 
his suicidal impulses.  The Veteran reported frequent 
tearfulness.  Dr. A.C. noted that the Veteran was awake and 
alert, his speech was normal, his mood was alright, his affect 
was blunted, tearful and restricted, his thought process was 
linear, his cognition was intact, and his insight and judgment 
were impaired.  At this appointment, Dr. A.C. also indicated that 
the Veteran had chronic fatigue syndrome and that he had skin 
peeling off of his hands from rubbing them together as an anxiety 
response.  Similar symptoms were reported by Dr. A.C. in December 
2004, February 2005 and August 2005.

The Veteran was afforded a VA examination in October 2005.  
During that examination, the Veteran reported depression, crying 
spells, social withdrawal, including from his wife, poor 
concentration and memory, bad temper with periods of 
irritability, no interest in anything, no initiative, sleeping 
problems and compulsive eating.  The Veteran also reported having 
suicidal ideation.  The examiner noted that the Veteran's speech 
was normal, he was well-groomed, his thought content was logical 
and goal-directed, there was no indication of hallucinations or 
delusions, and he had no problems with activities of daily 
living.  The examiner assigned the Veteran a Global Assessment of 
Functioning (GAF) score of 50.

The Board notes that a GAF rating is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness. Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).  The Board 
notes that an examiner's classification of the level of 
psychiatric impairment, by a GAF score, is to be considered but 
is not determinative of the percentage rating to be assigned. 
VAOPGCPREC 10-95.

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co- workers). Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to 
keep a job).  Scores ranging from 31 to 40 indicate some 
impairment in reality testing or communication, or major 
impairment in several areas, such as work, school, family 
relations, judgment, thinking or mood (e.g., depressed, avoids 
friends, unable to work).

In March 2006, the Veteran had an appointment with Dr. A.C.  The 
Veteran reported increased depression, spending more time in bed, 
decreased motivation and energy and poor sleep.  The Veteran 
denied suicidal or homicidal ideations, but said that he had a 
passive wish that he would just die.  Dr. A.C. noted that the 
Veteran was awake and alert, his speech was normal, his mood was 
depressed with a restricted affect, his thought process was 
linear, his cognition was intact and his insight and judgment 
were impaired.  Dr. A.C. assigned a GAF score of 40.

The Veteran had another appointment with Dr. A.C. in April 2006.  
At this appointment, the Veteran reported that he continued to 
have a lack of motivation, and that he felt hopeless and 
frustrated.  The Veteran denied suicidal ideations.  Dr. A.C. 
noted that the Veteran was awake and alert, that he had poor eye 
contact, that he was withdrawn, that his speech was normal, that 
his mood was depressed with restricted affect, that his thought 
process was linear, that his cognition was intact and that his 
insight and judgment were impaired.

In June 2006, the Veteran reported to Dr. A.C. that he was 
feeling an improvement in mood that coincided with a 
discontinuation of some of his medication.  He additionally 
reported that he no longer had suicidal thoughts.  The Veteran 
also indicated that he still had poor energy, impaired 
concentration, and anxiety in social situations.  Dr. A.C. noted 
that the Veteran was awake and alert, withdrawn with poor eye 
contact, his speech was normal, his mood was improved with 
restricted affect, his thought process was linear, his cognition 
was intact, and his insight and judgment were impaired.

In August 2006, Dr. A.C. noted that the Veteran was more 
somnolent and dysphoric after he stopped taking Ritalin.  The 
Veteran indicated that he was feeling bored, tired and with low 
energy.  He denied any suicidal thoughts.  Dr. A.C. indicated 
that the Veteran was awake and alert, withdrawn with poor eye 
contact, his speech was normal, his mood was okay with restricted 
affect, his thought process was linear, and his insight and 
judgment were impaired.

The Veteran had a follow-up appointment with Dr. A.C. in October 
2006.  At this appointment, the Veteran reported increased 
sedation and low activity levels, due to stopping the Ritalin.  
The Veteran told Dr. A.C. that he was not living, only sleeping, 
and therefore questioned why he should be alive.  The Veteran 
denied suicidal thoughts, plan or intent, but stated that he 
would be ready for death when it came.  Dr. A.C. noted that the 
Veteran was awake and alert, with improved eye contact, normal 
speech, an okay mood with restricted affect, linear thought 
process, and impaired insight and judgment.

The Veteran submitted a letter in support of his claim in October 
2006.  The Veteran indicated that his depression, along with his 
other medical problems, made it impossible for him to work.  He 
also indicated that he ran out of energy quickly and required 
naps 2 to 3 times daily, that he had a short attention span and 
that when things went wrong, he had panic attacks.  Additionally, 
the Veteran reported that his short term memory was bad.  In a 
statement in support of claim also from October 2006, the Veteran 
stated that he was no longer employed and that he had sold his 
business and quit working because of his depression.

The Veteran had another appointment with Dr. A.C. in November 
2006.  At this appointment, the Veteran reported that he was 
doing well overall, that his energy remained low but was improved 
with Ritalin, and he denied suicidal ideations.  The Veteran told 
Dr. A.C. that his brother was visiting him, and that he felt 
closer to his brother than ever before.  The Veteran complained 
that his concentration was very poor, and Dr. A.C. noted that 
several times during the appointment, the Veteran became 
distracted by his own thoughts.  Dr. A.C. also noted that the 
Veteran was awake and alert, with improved eye contact, normal 
speech, pretty good mood with restricted affect, linear thought 
process, and impaired insight and judgment.

The Veteran had a VA examination in January 2007.  The examiner 
noted that he had reviewed the Veteran's claims file in 
conjunction with his examination and opinion.  The examiner 
indicated that the Veteran was appropriately attired.  When asked 
about his former employment, the Veteran explained that his 
depression got a lot worse, that he could not take the pressure 
and backstabbing, and that he had found himself losing his temper 
all the time.  The Veteran also complained about exhaustion and 
sleeping too much, as well as difficulty with his short-term 
memory.  The Veteran listed his other current symptoms as 
depression and refusal to be around more than two people.  The 
Veteran also indicated that his symptoms are constant, and that 
he was disappointed after a near death experience when he learned 
he had lived.  The Veteran told the examiner that he had been 
unemployed since 1994 due to his mental disorder, but physical 
conditions as well.  The examiner noted that there was no 
impairment of thought processes or communication, that the 
Veteran denied delusions or hallucinations, no inappropriate 
behavior (other than a report by the Veteran that he had 
previously had one week of extreme paranoid ideation), and good 
hygiene.  The Veteran reported that he had had three to four 
severe suicidal ideations in the past.  The examiner found that 
the Veteran was oriented to person, place and time, and there was 
no obsessive or ritualistic behavior.  When asked about 
activities of daily living, the Veteran stated that he had tried 
to go fishing a few times, but that he mostly stayed home and 
slept.  The Veteran also reported that his wife no longer allowed 
him to take part in family financial planning.  The Veteran added 
that he felt confused and useless and would probably make major 
errors if he tried.  The examiner assigned the Veteran a GAF 
score of 40, and he opined there was a 50 percent or greater 
chance that the Veteran would be unable to acquire and maintain 
realistic employment due to his service connected psychiatric 
disorder.

The Veteran met with Dr. A.C. in January 2007, and Dr. A.C. 
indicated that the Veteran remained depressed and dysphoric most 
days.  At that time the Veteran reported that he had recently had 
suicidal ideation and had held a loaded gun up to his mouth but 
did not have the nerve to follow through.  The Veteran also 
reported low energy and activity.  Dr. A.C. noted that the 
Veteran was awake and alert, with fair eye contact, normal 
speech, depressed mood with restricted affect, a linear thought 
process, and impaired insight and judgment.

The Board finds that the Veteran is more appropriately rated at 
70 percent disabled for his major depressive disorder since the 
date of service-connection.  The records show that the Veteran is 
occupationally and socially impaired, with deficiencies in work, 
judgment, thinking and mood.  The Veteran has reported suicidal 
ideation on many occasions, has a problem with obsessive eating, 
has near-continuous depression that has resulted on occasion in 
the Veteran remaining in bed for up to 48 hours, reports that he 
refuses to be around more than 2 people at once, and his doctor 
has consistently indicated that his insight and judgment are 
impaired.  The Board also notes that the Veteran's most recent 
GAF score was 40, which indicates major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood.  Therefore, the Veteran should be rated at 70 
percent disabled, because his symptoms most closely approximate 
that rating criteria.

A higher rating of 100 percent is inappropriate.  The Veteran has 
been noted to consistently communicate clearly, he maintains a 
close relationship with his wife and other members of his family, 
he reports no delusions or hallucinations, and although he has 
reported suicidal ideation, he generally reports that his 
relationship with his wife prevents him from taking any action on 
those ideas.  There is also no mention of grossly inappropriate 
behavior, inability to maintain minimal hygiene, disorientation, 
or severe memory loss.  The Board recognizes that there are 
allegations that the Veteran is unable to maintain employment due 
to his major depressive disorder.  However, a review of the 
record demonstrates that the Veteran's story regarding his reason 
for selling his business has changed over time.  Also, even if 
the Veteran had been told by his psychiatrist that he needed to 
sell his business, this does not mean that the Veteran was 
incapable of maintaining employment that did not involve owning a 
business.  Therefore, the Board finds that the Veteran's current 
contention that he was told by a doctor that he needed to stop 
working is not entirely accurate.  Additionally, the January 2007 
examiner seemed to rely on the Veteran's story about why he 
stopped working, and the examiner did not provide any other 
rationale that would explain why the Veteran was unable to 
maintain employment because of his major depressive disorder.  
Therefore, a 100 percent rating would be inappropriate.

Extra-schedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 
60 (1993).  According to the regulation, an extra-schedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2009); see also Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to an 
extra-schedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of disability 
and symptomatology and is found to be inadequate, the Board must 
then determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
'governing norms.'  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extra-schedular rating.

With respect to the initial inquiry posed by Thun, the Board has 
been unable to identify an exceptional or unusual disability 
picture with respect to the Veteran's service- connected 
disabilities.  The medical evidence fails to demonstrate 
symptomatology of such an extent that application of the ratings 
schedule would not be appropriate.  In fact, as discussed in 
detail above, the symptomatology of the Veteran's disability is 
specifically contemplated under the appropriate ratings criteria, 
and no symptoms are unaddressed by the rating criteria.  
Accordingly, the Board finds that the Veteran's disability 
picture has been contemplated by the ratings schedule.  Since the 
available schedular evaluation adequately contemplates the 
Veteran's level of disability and symptomatology, the second and 
third questions posed by Thun become moot.  Nevertheless, the 
Board will briefly note that the evidence in this case does not 
demonstrate any of the factors provided in the 'governing norms' 
such as frequent hospitalization or marked interference with 
employment.  See 38 C.F.R. § 3.321(b)(1) (2009).

With respect to frequent hospitalizations, the evidence does not 
reflect that the Veteran has been hospitalized due to his 
service-connected major depressive disorder.  Additionally, there 
is no evidence that the Veteran's service-connected disability 
markedly interferes with employment.  As discussed above, the 
Veteran's story that he was told by his psychiatrist that he 
could not work because of his major depressive disorder is not 
entirely credible.  In any case, there is nothing in the record 
to indicate that this service-connected disability causes 
impairment with employment over and above that which is 
contemplated in the assigned schedular ratings. See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).

There is also no evidence in the medical records of an 
exceptional or unusual clinical picture, or of any other reason 
why an extra-schedular rating should be assigned.

In short, the evidence does not support the proposition that the 
Veteran's service connected disability presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards 
and warrant the assignment of an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1) (2009).


ORDER

A 70 percent rating for the Veteran's major depressive disorder 
is granted since the date of service connection.


REMAND

A TDIU may be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a result 
of a single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and there 
is sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
3.34l, 4.16(a) (2009).

In determining whether the Veteran is entitled to a TDIU, neither 
his non-service-connected disabilities nor his age may be 
considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Board is aware of the recent decision of the United States 
Court of Appeals for Veterans Claims (Court) in the case of Rice 
v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Court 
found that a claim for TDIU was part of the determination of an 
underlying increased rating claim and cited to Roberson v. 
Principi, 251, F.3d 1378 (Fed. Cir. 2001) for the notion that a 
TDIU claims is raised once a Veteran submits evidence of a 
medical disability, makes a claim for the highest rating possible 
and submits evidence of unemployability.  See 38 C.F.R. 
§ 3.155(a).

In light of the Veteran's 70 percent disability rating, and the 
fact that he has made clear he is seeking the highest rating 
possible, it is necessary to remand the Veteran's claim for 
consideration by the RO of the issue of entitlement to TDIU.

As stated above, the Veteran has alleged that his major 
depressive disorder renders him unable to work.  In this regard, 
the Board notes that the Veteran's January 2007 VA examiner 
provided an opinion that there was a greater than 50 percent that 
the Veteran would be unable to acquire and maintain realistic 
employment due to the symptoms generated by his service-connected 
psychiatric disorder.  However, other records in the claims file 
indicate that the Veteran chose to stop working and collects 
Social Security Disability because of his major depressive 
disorder, as well as several nonservice-connected health 
problems.

In TDIU claims, the Court has held that the duty to assist 
requires that VA obtain an examination which includes an opinion 
on what effect the Veteran's service-connected disabilities have 
on his ability to work.  38 U.S.C. § 5107(a) (West 2002); Friscia 
v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 
3.326, 3.327, 4.16(a) (2009).  A review of the claims file does 
not show that such an opinion has been obtained with respect to 
the Veteran's TDIU claim.  Accordingly, a VA examination is 
warranted in order to obtain an opinion concerning the Veteran's 
employability.
To ensure that all due process requirements are met, the RO 
should give the Veteran another opportunity to present 
information and evidence pertinent to a claim for TDIU.  The RO 
should attempt to obtain any additional evidence for which the 
Veteran provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 38 
C.F.R. § 3.159 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative a 
letter requesting that he provide sufficient 
information, and, if necessary, 
authorization, to enable the RO/AMC to obtain 
any additional evidence pertinent to a claim 
for TDIU.

2.  Assist the Veteran in obtaining any 
additional evidence identified following the 
current procedures set forth in 38 C.F.R. § 
3.159.  Also, request updated treatment 
reports from the Charleston VAMC since 
October 2006.  Associate all records obtained 
with the claims file.

3.  After the above development is complete, 
schedule the 
Veteran for a VA examination by an examiner 
with appropriate expertise for the purpose of 
determining the impact of the Veteran's 
service-connected major depressive disorder 
on his ability to work.  The Veteran's claims 
file and a copy of this remand should be made 
available to the examiner prior to the 
examination and both should be reviewed in 
conjunction with the examination.  All tests 
and studies deemed necessary by the examiner 
should be performed.

The examiner is asked to comment on the 
Veteran's impairment due to the symptoms and 
manifestations associated with his service-
connected major depressive disorder.  In 
considering the impairment associated with 
the Veteran's major depressive disorder, the 
examiner should provide an opinion on whether 
the service-connected disability alone 
renders him unable to secure or follow a 
substantially gainful occupation.  All 
findings and conclusions should be set forth 
in a report.

4.  Once the Veteran has been afforded a VA 
examination, readjudicate the claim for TDIU, 
and provide a supplemental statement of the 
case to the Veteran and his representative.  
If the issue on appeal remains denied, the 
Veteran and his representative should be 
given adequate opportunity to respond before 
the claim is returned to the Board for 
further adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


